DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A preliminary amendment was received on 11/7/2019.
Claims 1-15 and 22-26 are cancelled.
Claims 27-40 are new.
Claims 16-21 and 27-40 are pending in the current application. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-21 and 27-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10513322. Although the claims at issue are not identical, they are not patentably distinct from each other because similar subject matter and features are claimed.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “each corresponding aperture(See claims 17 and 32), must 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 17-19 and 32-34 are objected to because of the following informalities:  These claims recite the terms “aperture” or “apertures”.  The examiner believes this specification/drawings use the term “slots 164” to identify the locking element feature that receives the projection of the foot pedal.  Although the term “aperture” is used paragraphs [0019]-[0021] of the patent application publication to describe the locking elements, the examiner suggest changing the claim limitation to “slots” to correspond 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17, 18, 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 17 and 32 recite the limitation “wherein each projection is secured to the foot pedal and each corresponding aperture is disposed in a fixed position on the watercraft”.   The “apertures” or “slots” are shown in the base plate as reference numeral 164 and not in a fixed position on the watercraft. The examiner suggests positively reciting the watercraft in claim 16, rather than just intended use as currently claimed (“a base plate configured to be affixed to the watercraft”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, 21, 27, 31-33, 36 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al., US 5892338.  Moore discloses A trolling motor system #30, the trolling motor system comprising:
a trolling motor assembly comprising a propulsion motor #34 and a propeller #52, wherein the propulsion motor is variable speed (see abstract) and configured to rotate the propeller at a desired speed in response to an electrical signal;
a foot pedal assembly for controlling operation of the trolling motor assembly (see abstract), wherein the foot pedal assembly comprises:
a foot pedal #36 including a top surface that is configured to receive a foot of a user; a base plate #80 that is configured to be affixed to a watercraft (See Column 3, line 31-39); and plurality of locking elements in the form of latches #118 secured to the foot pedal and projecting downwardly from a bottom surface of the foot pedal and releasably received by the corresponding apertures #120 in the base plate #80 so that the foot pedal is secured to the watercraft.  Although not explicitly disclosed the examiner considers the projections #118 to be removable from the apertures by the user without a tool by rotating the latch since the bottom of the base plate is open (as shown at #84) providing user access to the locking tab.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 30, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Moore as applied to claims 16 and 31 above in further view of Wireman et al., US 9290256.  Moore discloses the invention set forth above, but does not explicitly disclose wherein the foot pedal includes a pressure sensor switch.  Wireman discloses a pressure sensor switch in a foot pedal that includes a switch that is movable between an open position and a closed position, wherein power is supplied to a motor of the trolling motor assembly when the switch is moved from one of the open position to the closed position and the closed position to the open position, wherein the switch further comprises a pressure sensor that is configured to detect an amount of force applied to the switch by a user, and the amount of force applied to the switch is related to a desired operating speed of the motor (See column 6, lines 11-30).  While Wireman discloses the pressure switch for operating a steering motor, one of ordinary skill could apply the same switch for controlling the propulsion motor speed.  It would have been obvious to one of ordinary skill in the art before the filing date of the current invention to modify the foot pedal of Moore with a pressure sensor switch to control the speed of an electric motor as disclosed by Wireman and to use the switch for controlling the speed of the propulsion motor.  Doing so uses well known pressure switches for controlling the speed of an electric motor. 
Allowable Subject Matter
Claims 19, 20, 28, 34, 35 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D WIEST/Primary Examiner, Art Unit 3617